DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/08/2019 and 4/27/2021 have been considered by the examiner.
Status of Claims
	Per the preliminary amendment of 5/08/2019, claims 1-11 are cancelled and new claims 12-22 have been added. Claims 12-22 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 is ambiguous for two reasons. First, the moiety A is given a broad scope and a narrower, more preferred, scope, and it is unclear whether the preferred feature is (a) merely 1 and R2 because the definitions of R, R’, R1 and R2 include heteroaromatic rings and carbazole is a heteroaromatic ring. Similar ambiguous reference to the carbazolyl groups is seen in claims 15 and 18, and the improper use of a preferable scope is found in claim 21. The other claims depend from claim 12 but fail to remedy the deficiencies and they are therefore indefinite as well. It is also noted that claim 18 recites a method of preparing the compound of claim 12 which does not take into account the presence of L1 and L2. Specifically, the method cannot be used to make the compound of claim 12 having L1 or L2 as a divalent group.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-13 and 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/198144 A1( = US 2018/1062843 A1) to Parham et al.
Regarding claim 12, Parham discloses the following compound (p. 102):

    PNG
    media_image1.png
    283
    376
    media_image1.png
    Greyscale

which is a species of the compound of formula (3): L2 = heteroaromatic ring system, L1 = single bond, Ar1 = phenyl, two adjacent W’s form structure of formula (6), wherein A is CR’ with R’ being H. Claim 12 is therefore anticipated. So are claims 13 and 15-17. The method of claim 18 can be found on page 107. The features of claims 19-22 can be found in paragraphs [0106]-[0122].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0341602 A1 to Hikime et al.
Regarding claim 12, Hikime discloses an OLED wherein the light-emitting layer comprises a phosphorescent iridium complex and the following host [0020]:

    PNG
    media_image2.png
    246
    453
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    339
    681
    media_image3.png
    Greyscale
 , 
    PNG
    media_image4.png
    206
    336
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    219
    409
    media_image5.png
    Greyscale
,
    PNG
    media_image6.png
    177
    686
    media_image6.png
    Greyscale

The compound H-51 differs from the claimed compound in that it does not have group (5), (6), (7) or (8). The compounds H-14, H-121 and H-128 differ from the claimed compound in the position of the group Ar’ on the dibenzofuran: while the carbazole Ar’ is bonded to the 1-position in the claimed compound, it is bonded to the 2-position in compounds H-121 and H-128 and the 4-position in compound H-14. However, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the prior art compounds to arrive at the claimed compound 

    PNG
    media_image7.png
    152
    167
    media_image7.png
    Greyscale

on compound H-51 with an equivalent group such as the moiety 

    PNG
    media_image8.png
    267
    416
    media_image8.png
    Greyscale

from compound H-16, or moving the Ar’ group in compounds H-16, H-121 and H-128 to the 1-position of the dibenzofuran. 
	The features of claims 13-14 and 16-17 are obvious from the compounds shown above. Those of claim 15 can be seen from compound H-51. The synthesis method of claim 18 is obvious in view of the prior art synthesis on page 53 and the modifications mentioned above. The features of claims 19-22 can be found in paragraphs [0150]+.
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762